Citation Nr: 0834537	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  06-00 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a spinal injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


 



INTRODUCTION

The veteran served on active duty from September 1969 to 
February 1972.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied service connection.  


 FINDINGS OF FACT

1.  The veteran is currently diagnosed with lumbosacral 
strain with X-rays showing spondylolysis of L5-S1, with grade 
3-4 spondylolisthesis.  

2.  During service, the veteran fell and was treated for 
lumbosacral contusion. 

3.  The veteran's current spine condition is not related to 
his inservice injury.  


CONCLUSION OF LAW

The criteria for service connection for a spinal injury have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).   
As discussed below, although the first two requirements have 
been established, the medical evidence does not establish a 
connection between the veteran's current spine condition and 
his inservice injury.  Since all three requirements are not 
met on this record, service connection is not warranted. 

The veteran has been diagnosed with lumbosacral strain.  His 
X-ray reports show that he has spondylolysis of L5-S1 with 
grade 3-4 spondylolisthesis.  Thus, the first requirement of 
a current diagnosis has been met on this record.  

The veteran was treated for a back injury during service.  
The veteran reported that a land mine blew up and he was 
thrown from a tank.  His service treatment records show that 
in June 1970, the veteran fell from a five ton vehicle and 
was complaining of pain in his right lower back.  Upon 
examination, the examiner noted tenderness over the right 
sacro-iliac joint and slight right spasm.  There was no 
injury or radiation to the legs.  The veteran's right knee 
had lacerations.  The examiner diagnosed contusion of the 
back and recommended light duty for two days.  He prescribed 
a pain killer and recommended that the veteran return to the 
clinic in 2 days.  There is no entry for a follow-up 
treatment.  

The only medical evidence as to the relationship between the 
veteran's current spine condition and his inservice injury is 
the opinion of the May 2008 compensation and pension (C&P) 
examiner.  He reviewed the veteran's service treatment 
records and VA treatment records.  He conducted a physical 
examination.  He determined that the veteran's spine 
condition was less likely than not caused by, or the result 
of, the inservice fall.  The examiner explained that the 
veteran's inservice injury was minor, requiring only activity 
modification for two days.  Moreover, he noted that the 
veteran was discharged from service one full year after that 
injury and then performed many odd jobs after service until 
his many medical problems hindered his ability to work.  The 
examiner concluded that the veteran's back condition was a 
product of age, obesity, and post-military vocations.  

The record supports the May 2008 C&P examiner's opinion that 
the inservice injury was minor.  During service, the veteran 
never returned for a follow-up to his June 1970 back 
treatment.  He was treated for other complaints six times 
after the June 1970 injury without once complaining about his 
back.  On his February 1972 separation examination form, he 
wrote "I am in good health."  Upon examination, the 
separation examiner determined that his spine was normal.  In 
the portion of the form to note a summary of defects, the 
examiner did not record any problems with the veteran's back.  
The first indication in the record of a back condition is a 
June 2004 radiology report about the lumbosacral spine.  

The veteran claims that he hurt his back a second time during 
service.  In his substantive appeal, he states that during 
his second tour in the Republic of Vietnam, he was changing 
filters on a ten ton truck and when he closed the hood, he 
fell and landed between the bumper and the fender, requiring 
2 1/2 weeks treatment in a military hospital.  But the 
veteran's service treatment records do not reflect either 
that injury or any hospitalization for his back.  There is a 
May 1971 service treatment record that he fell and injured 
his shoulder.  The examiner prescribed two days of light duty 
and a pain killer.  There is no record that he was treated 
for his back or that he was hospitalized.  

The veteran believes that his current spine condition is 
related to his inservice back injury.  But as a lay person, 
he is not competent to provide medical evidence as to the 
etiology of his spine condition.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a lay person is not competent to give 
evidence of matters that require medical knowledge).  The 
fact that he injured his back during service and has a 
current spine injury was sufficient to raise an inference 
that they might have been connected.  A competent medical 
professional examined the evidence and the veteran and 
concluded that they are not connected.  Since the record does 
not establish the third requirement for service connection, 
the veteran's claim must be denied. 

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  But where there is no competent evidence at all to 
support one requirement of the claim, that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's September 2004 letter describing the evidence needed 
to support the veteran's claim was timely mailed before the 
November 2004 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, and 
identified what evidence might be helpful in establishing his 
claim.  That letter did not, however, address what evidence 
was necessary with respect to the rating criteria or the 
effective date of an award for service connection.  Although 
the veteran has not raised any notice issues, the failure to 
provide complete, timely notice to the veteran raises a 
presumption of prejudice, so that VA has the burden to 
establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Here, the flaws in the September 2004 letter were cured by a 
letter sent in March 2006, long before the claim was 
readjudicated in the July 2008 supplemental statement of the 
case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (a statement of the case or a supplemental statement 
of the case can be considered a readjudication of a claim 
after the issuance of proper notice); see also Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006).  Since the 
veteran had a meaningful opportunity to participate in the 
adjudication process after having received the required 
notice, the veteran was not prejudiced by the delay in 
receiving it.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006) (failure to provide timely notice is harmless 
if the claimant had a meaningful opportunity to participate 
in the processing of the claim).  In any event, since service 
connection was denied, any issues about implementation of an 
award for service connection have been rendered moot.   

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA retrieved his claims folder that 
contained his service treatment records.  VA also obtained 
his VA treatment records from Fayetteville, Arkansas and 
conducted a C&P examination.  The veteran asked VA to obtain 
records from a VA medical treatment facility in Saginaw, 
Michigan.  A search was conducted by the RO, but there were 
no records there.  There are no outstanding requests for 
assistance.  VA met its duty to assist the veteran in 
substantiating his claim.  


ORDER

Service connection for a spinal injury is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


